Case 8:20-cv-00394-WFJ-SPF Document 39 Filed 03/06/20 Page 1 of 3 PageID 1273




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                             CASE NO.: 8:20-cv-00394-WFJ-SPF

   SECURITIES AND EXCHANGE COMMISSION,                         )
                                                               )
          Plaintiff,                                           )
                                                               )
   v.                                                          )
                                                               )
   KINETIC INVESTMENT GROUP, LLC and                           )
   MICHAEL SCOTT WILLIAMS,                                     )
                                                               )
          Defendants, and                                      )
                                                               )
   KINETIC FUNDS I, LLC,                                       )
   KCL SERVICES, LLC d/b/a LENDACY,                            )
   SCIPIO, LLC,                                                )
   LF42, LLC,                                                  )
   EL MORRO FINANCIAL GROUP, LLC , and                         )
   KIH, INC. f/k/a KINETIC INTERNATIONAL, LLC,                 )
                                                               )
         Relief Defendants.                                    )
   ______________________________________________              )

        PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL SCOTT WILLIAMS’
           EMERGENCY MOTION FOR RELIEF FROM ORDER GRANTING
                    MOTION FOR APPOINTMENT OF RECEIVER

          The Commission responds to Defendant’s Emergency Motion (DE 35) as follows:

          1.     Although the order granting the Commission’s motion for appointment of a

   receiver is not yet loaded on the Court’s docket (DE 34), the Commission’s proposed order

   does not include Williams in the definition of ”Receivership Defendant”.

          2.     It is the Commission’s understanding that the real property at issue in Defendant

   Williams’ emergency motion is in the name of Williams individually.
Case 8:20-cv-00394-WFJ-SPF Document 39 Filed 03/06/20 Page 2 of 3 PageID 1274




   March 6, 2020                Respectfully submitted,


                                By:    /s/ Christine Nestor & Stephanie N. Moot
                                       Christine Nestor
                                       Senior Trial Counsel
                                       Fla. Bar No. 597211
                                       Direct Dial: (305) 982-6367
                                       E-mail: nestorc@sec.gov

                                       Stephanie N. Moot
                                       Trial Counsel
                                       Fla. Bar No. 30377
                                       Direct Dial: (305) 982-6313
                                       E-mail: moots@sec.gov

                                       John T. Houchin
                                       Senior Counsel
                                       Fla. Bar No. 118966
                                       Direct Dial: (305) 416-6292
                                       E-mail: houchinj@sec.gov

                                       Barbara Viniegra
                                       Senior Counsel
                                       Fla. Bar No. 716901
                                       Direct Dial: (305) 416-6218
                                       E-mail: viniegrab@sec.gov

                                       Attorneys for Plaintiff
                                       Securities and Exchange Commission
                                       801 Brickell Avenue, Suite 1950
                                       Miami, FL 33131
                                       Facsimile: (305) 536-4154




                                        2
Case 8:20-cv-00394-WFJ-SPF Document 39 Filed 03/06/20 Page 3 of 3 PageID 1275




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 6, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record via transmission of Notices of

   Electronic Filing generated by CM/ECF.

                                                s/Christine Nestor
                                                Christine Nestor

   Gregory W. Kehoe, Esq.
   Joseph H. Picone, Esq.
   Danielle S. Kemp, Esq.
   Greenberg Traurig, P.A.
   101 East Kennedy Blvd., Suite 1900
   Tampa, FL 33602
   Telephone: 813-318-5700
   Email: kehoeg@gtlaw.com
          piconej@gtlaw.com
          kempd@gtlaw.com
   Counsel for Defendants and Relief Defendants

   Steven M. Malina, Esq.
   Greenberg Traurig, P.A.
   77 West Wacker Drive, Suite 3100
   Chicago, IL 60601
   Telephone: 312-456-8400
   Email: malinas@gtlaw.com
   Counsel for Defendants and Relief Defendants

   Mark A. Kornfeld, Esq., as Receiver
   QUARLES & BRADY LLP
   101 E. Kennedy Blvd., Ste. 3400
   Tampa, FL 33602
   Phone: (813) 387-0300
   Facsimile: (813) 387-1800
   Email: mark.kornfeld@quarles.com
   Court-appointed Receiver




                                                 3
